Title: To George Washington from Abraham Bosomworth, 23 August 1758
From: Bosomworth, Abraham
To: Washington, George



Dear Sir
Camp at Rays Town 23d Augst 1758

I have scarce been able (from a Sprain in my Wrist) to hold a Pen for this sometime past, or Would have done myself the pleasure of writing oftener, the Current News I made shift to

scrawl to Colo. Byrd once or twice which I desired him to acquaint you with. Colo. Burd of the 2nd Battn Pennsylvs. Major Grant with a Detachment of 300 Highlandrs and all the Royal Americans march this day to take Post at Loyalhannan, The General still remains below for the recovery of his health and I presume will not move till the road is cut to our Advance Post, Every thing has but a bad Aspect with Genl Abercromby, His Troops are intrenchd at Fort Wm Henry, Montcalm has an Incampment within 16 miles of him wch Coll Haviland is gone to attack, Bradstreet is gone with 4000 men as is supposed to Frontinac; The two Parties of Cherokees which were out at the French Fort are returned Ensn Chew was with them they had a very fair & full view of it there are about 200 or 300 Indians there & as many White men no New Works at all abt 18 pieces of Cannon I dare say no Reinforcement is yet arrived from the Northward. I wish you may soon join us & am Dr Sir Yr most Obedt Servt

A. Bosomworth


N.B. There is a Grand Treaty going to be held with all the Ohio Indians & those as far as the lakes in Septr which will be an excellent Diversion if accomplished.

